DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
2.	Claim 1-5 and 26-28 are all the claims for this application.
3.	Claim 1 is amended, Claims 11-25 are canceled, and new Claims 26-28 are added in the Response of 7/29/2022.
4.	Claims 1-5 and 26-28 are all the pending claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1-5 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claims. Applicants amendments to the claims and arguments presented in the response substantiate the clarity of the claim language for the invention.

6.	The rejection of Claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn. Applicants allege the specification’s teaching at [0192] “that aliquots of each library were plated on agar plates with IPTG (200 ug/ml) and various concentrations of chloramphenicol can be determined by comparison of selection criteria for clones.
Applicants allege the specification’s teaching at [0192] “that aliquots of each library were plated on agar plates with IPTG (200 ug/ml) and various concentrations of chloramphenicol can be determined by comparison of selection criteria for clones.

Claim Rejections - 35 USC § 112, first paragraph
7.	The rejection of Claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants allege the specification’s teaching at [0192] “that aliquots of each library were plated on agar plates with IPTG (200 ug/ml) and various concentrations of chloramphenicol can be determined by comparison of selection criteria for clones.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	The rejection of Claims 1-5 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims, withdrawn in part for the pending claims and maintained in part for the pending claims.  
	a) Applicants cite [0194] of the specification as support for stability of the clones obtained in the method invention.
	Response to Arguments
	Applicants have amended the claims to eliminate the requirement for the stability of the clones. Applicants arguments are gratuitous in light of the amended claims.

	b) Applicants allege as discussed on page 6, a person of ordinary skill would appreciate that the primers of Table 1 and 2 are not the only primers that could be used. In addition, a person of skill would know how to select different primers without undue experimentation. Moreover, in Table 1 and Table 2, Applicant has provided a number of primers that can be used in performance of the claimed method. Thus, this aspect of the claims is supported. The Examiner also asserts that the claims are not supported because: the claims of method 2 are limited to DNA encoding single domain antibodies, namely, VH or VL domains, the ordinary artisan cannot reasonably assume that any VH or any VL merely selected by way of DNA would be functional in its binding immunospecificity to any antigen.
	Response to Arguments
The gist of the rejection is based on the selection of functional, single domain rabbit VH or VL using only chloramphenicol selection criteria as set forth in the rejected claims. The end product of the generic methods (a) and (b) for each of Claims 1 and 27 is to obtain single domain VH and/or VL that bind to an antigen much less being immunospecific. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus of chloramphenicol-selected single domain rabbit VH or VL as per MPEP § 2163.  While the specification provides general descriptions of how to make rabbit VH and VL domains against protein antigens and how to test them for desired binding, those steps that include the specific reagents, i.e., sense and anti-sense primers, used to select functionalized VH and VL domains are shown in Claims 26 and 28 which herein at not rejected.  Accordingly, the specification describes a limited number of species of rabbit antibody VH or VL having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The instant method claims recite a genus of rabbit VH or rabbit VL domains selected by chloramphicol exclusively with the proviso that have immunospecificity for a universe of antigens.  Following the finding in Centocor, the instant claims are found to lack adequate written description. 
To discriminate between VH and VL domains, the specification teaches selecting for any DNA sequence that encodes a VH versus a VL domain requires specific primers that are recited in the method steps of the invention in the specification in Tables 1 and 2, namely using the following:

    PNG
    media_image1.png
    738
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    827
    media_image2.png
    Greyscale

	The rejection is maintained.

Scope of Enablement
9.	The rejection of Claims 1-5 and 26-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained because the specification, does not reasonably provide enablement where the only selection criteria for a functional, immunospecific VH or VL domain is by a two-step chloramphenicol resistance assay for a cloned DNA encoding a VH or VL and using any concentration of chloramphenicol especially when the selectivity for functionalized VH and VL domains is predicated on an exclusive chemical criteria and which has not been demonstrated in the specification.
For purposes of brevity, see the Examiner’s comments set forth under the written description rejection. While the specification provides general descriptions of how to make rabbit VH and VL domains against protein antigens and how to test them for desired binding, those steps that include the specific reagents, i.e., sense and anti-sense primers, used to select functionalized VH and VL domains are shown in Claims 26 and 28 which herein at not rejected.  Accordingly, the specification describes a limited number of species of rabbit antibody VH or VL having the structure and functions required by the claims.
Where any concentration of chloramphenicol is alleged to yield operative embodiments for a VH or VL domain absent any other reagents used in the method invention as claimed, the instant claimed method is not enabled. Under MPEP 2138.05 and Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [] this may require successful testing of the product."
AS regards Applicants corresponding US Patent No. 10280211, it was already established during the prosecution proceeding what elements are required to be included in the method claims in order to meet the enablement criteria. The scope of the claims must bear a reasonable correlation with the scope of enablement. The prosecution proceeding and outcome of Applicants own related patent is dispositive to any remarks made by Applicants in the Response of 7/29/2022. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The rejection of Claims 1-5 and 26-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10280211 is maintained. Claims 26 and 28 are joined because those sequences correspond to the primers used to select the framework domains recited in the claims of the reference patent.
	Applicants request that the rejection is held in abeyance is granted.
	The instant application is CON of the ‘211 patent and is not afforded the safe harbor provision under 35 USC 121.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643